Exhibit 99.2 Sun Hydraulics Reports 2016 Third Quarter Results SARASOTA, FL, November 7, 2016 – Sun Hydraulics Corporation (NASDAQ: SNHY) today reported financial results for the third quarter of 2016 as follows: (Dollars in millions except net income per share) October 1, September 26, Increase/Decrease Three Months Ended Net sales $ $ (6 )% Net income $ $ )% Net income per share: Basic $ $ )% Diluted $ $ )% Nine Months Ended Net sales $ $ (6 )% Net income $ $ )% Net income per share: Basic $ $ )% Diluted $ $ )% “Third quarter sales were slightly below expectations,” reported Wolfgang Dangel, Sun's President and CEO. “Overall, global demand declined 6% due to persistent headwinds.Sluggish end markets continued to strain demand in the Americas and Europe as both experienced a 10% decline, while Asia Pacific remained a bright spot, up more than 12% for the quarter.Our sales and marketing investments in this region are having significant influence on our ability to win new customers and expand our market share.A strong U.S dollar adversely affected EPS by $0.02; however it was still within our expected range.” “Coming out of Q3, October order rates are encouraging,” added Dangel.“Leading indicators are supportive of positive momentum in 2017.We remain focused on exceeding customer expectations, growing our global presence, and delivering strong financial results. Operationally, lean initiatives are taking shape and will drive profitability once fully implemented.Sales and marketing efforts are ramping up regionally providing us with better opportunities to address our customers’ needs and drive growth.”
